Per Curiam : A court of chancery will not reform a written instrument, except upon clear and satisfactory proof. The complainant in this bill seeks to reform a deed by excepting from the operation of the covenants an incumbrance arising from a railroad right of way. But the proof is insufficient. The written contract originally executed between the parties was not produced, nor was there any proof that the deed was not drawn in conformity with it. The deed purported to convey lot one, with full covenants, and the proof showed it was subject to a railroad right of way which was afterward occupied by the railroad company. The evidence relied upon to show a mistake was, that the complainant and defendant both directed the surveyor to lay out a four acre lot with the center of the railway for a boundary on one side. This shows that they contracted with full knowledge of the incumbrance, and we do not understand why it should not have been excepted from the operation of the covenants, hut we do not feel authorized to change the terms of a written instrument merely because they are singular in their character, and in the absence of any direct proof of mistake. The decree itself recites that the alleged mistake was not clearly proven, and that being the case there was no ground for the relief granted. Decree reversed.